DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the Application No. 17/048,646 and the preliminary amendment filled on 10/19/2020.
Claims 1-13, 15 and 16 are presented for examination.

Claim Objections
Claim 8 is objected to because of the following informalities:
a)	Claim 8 cites “wherein the preset desired vehicle speed corresponds to a preset braking speed of a downhill speed control of the motor vehicle, wherein the preset braking speed is a speed above which the at least one brake actuator is automatically activated by the downhill speed control”, wherein the highlighted claimed language is not convention. Appropriate correction is required.

Drawing/Specification Objections
The drawing is objected to because of the following informalities: 
a.	The unlabeled rectangular box(es) shown in the drawing, Fig. 1 should be provided with descriptive text labels, such as, the reference number “31” to be labeled as “execution means 31” or “central processing unit 31” or CPU 31,  the reference number 33 to be labeled with “data bus 33”, the reference number “34” to be labeled with “data storing medium 34”, etc.
b.	In Fig. 2, the X-axis should apparently be labeled with “Distance” and the Y-axis should apparently be labeled with  “Speed”. Furthermore, in Fig. 2, the second drawing presents a latter “h” on Y-axis, and it is not clear what does the latter “h” stand for, it is hour or height? Further clarification is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 9 recites the phrase “if” on line 1, which renders the indefinite because it is not clear whether the limitations after the phrase “if” are part of the claimed invention and what happened if the determined available value of the braking power related variable is not smaller than the simulated required value of the braking power related variable.  

Claim 10 is also rejected by the virtue of their dependency on independent claim 9.

Claim Rejection-35 USC § 101 
  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 13 recites  " A computer program product” comprising “computer program code” is computer software per se and is not a "process," a "machine," a "manufacture" or a "composition of matter," as defined in 35 U.S.C. 101. The applicants would need to embody the program on a non-transitory computer readable medium to make the claim statutory. 
To overcome the rejection, the examiner suggest to writes the claimed language as “A non-transitory computer-readable medium storing thereon a computer program product used for controlling a motor vehicle, said computer program product comprising computer instructions to cause one or more control devices to perform following operations:….”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-16 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Consider claims 15-16, the limitation of "an apparatus” that performs the claimed functions. As presented, the claims purport to encompass every type of apparatus that performs the recited functions, and thus would include unenabled embodiments. As such, the claims have been rejected under 35 USC 112, 1st paragraph because the breadth is likely not commensurate in scope with the scope of the structures disclosed in the specification performing such functions.
MPEP § 2164.0S(a) states: a single means claim, i.e., where a means recitation does not appear in combination with another recited element of means, is subject to an undue breadth rejection under 35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714-715, 218 USPQ 195, 197 (Fed. Cir. 1983) (A single means claim which covered every conceivable means for achieving the stated purpose was held nonenabling for the scope of the claim because the specification disclosed at most only those means known to the inventor.) . When claims depend on a recited property, a fact situation comparable to Hyatt is possible, where the claim covers every conceivable structure (means) for achieving the stated property (result) while the specification
discloses at most only those known to the inventor.

Examiner's Note
Examiner has cited particular paragraphs/ columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching
all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-11, 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Johnny et al. (DE10357444A1, attached English translate is used for claim mapping) (hereinafter Johnny) in view of Eriksson et al. (US 2012/0065852) (hereinafter Eriksson).

Claim 1. Johnny teaches a method for controlling a motor vehicle (See Para. [0004], maintain a specific vehicle speed if required braking value exceeds braking capacity currently available” and/or see Para.  [0006], discloses “maintains the specified speed on the downhill stretch, and/or activates an auxiliary brakes and giving the auxiliary brake increased braking effect to prevents vehicle from exceeding the desired speed” and/or see Para. [0019], “a method that maintains a constant speed in a vehicle on a downhill gradient”) the method comprising:
retrieving road gradient data relating to a road gradient along an expected travelling route of the motor vehicle (See Para [0007], [0018], “receives information from a sensor that detects the gradient of the current downhill section, and/or obtains information from said sensor about the incline of the downhill stretch at short time intervals”);
based on at least the retrieved road gradient data and on a mass of the motor vehicle, simulating a required value of a braking power related variable, which required value is needed to prevent a vehicle speed of the motor vehicle from increasing above a preset desired vehicle speed in an upcoming downhill slope (See Para. [0006], [0020], discloses “based on the received  information about the total mass of the vehicle, the angle of inclination α of the downhill gradient, the control unit estimates the braking value required to limit the speed of the vehicle”, and/or see Para. [0007], discloses “the control unit obtains information from said sensor about gradient of the current downhill section, and/or the incline of the downhill stretch and/or total mass of the vehicle in order to enable the current braking values to be estimated”, and see Para. [0005], [0008], “the more available braking capacity can be provided to prevent the vehicle from exceeding its speed limit”, same as claimed);
determining an available value of the braking power related variable of at least one auxiliary brake of the motor vehicle (See Para. [0018], “calculate the braking torque M [i.e., braking power as claimed] that is required to prevent the specified speed v from being exceeded on a downhill gradient”); and
based on the determined available value of the braking power related variable, controlling the vehicle speed and/or at least one brake actuator of the motor vehicle such that the vehicle speed does not increase above the preset desired vehicle speed in the upcoming downhill slope (See Para. [0018], “calculate the braking torque M that is required to prevent the specified speed v from being exceeded on a downhill gradient”, and/or Para. [0020]-[0022], discloses “control unit 9 calculates in step 18 the braking torque M that must be applied so that the driver specified speed v is not exceeded on the downhill stretch”).
Nevertheless, Johnny does not explicitly spell out wherein controlling the vehicle speed in the upcoming downhill slope based on the simulated required value of the braking power related variable.
However, Eriksson teaches, controlling the vehicle speed in the upcoming downhill slope based on the simulated required value of the braking power related variable (See Para. [0030]-[0031], discloses “vehicle is simulated for braking torque amount before entering downhill slope in order to achieve predetermined vehicle speed at a position further ahead on the road”, same as claimed).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Johnny with the teaching of Eriksson for a simulation for right braking torque to achieve predetermined vehicle speed at a position further ahead before entering steeper downhill slope.

Claim 2. The teaching of Johnny as modified by the teaching of Eriksson teaches the method according to claim 1, wherein controlling the vehicle speed  and/or the at least one brake actuator comprises automatically adjusting a setpoint of an automatic speed control of the motor vehicle before entering the downhill slope (See Johnny, Para. [0006], [0017], [0019], “initiate automatic braking to maintain a constant speed down the downhill gradient”. Additionally, see Eriksson, Para. [0006], Fig. 1 “the vehicle will be automatically braked (from position C and downwards) to a speed under said VBCC set speed”, and see Para. [0030], “control unit may be programmed to start decrease vehicle speed before entering said steeper downhill slope and simulating braking torque to achieve a predetermined vehicle speed at a position further ahead on the road”. The examiner notes that the prior arts, teaches the general conditions of the claimed invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Johnny with the teaching of Eriksson automatically achieve a predetermined vehicle speed, i.e., adjusting set point of an automatic speed control in order to decrease fuel consumption and a smarter use of prevailing vehicle conditions, especially the road topography).

Claim 3. The teaching of Johnny as modified by the teaching of Eriksson teaches the method according to claim 1, wherein controlling the vehicle speed and/or the at least one brake actuator of the motor vehicle comprises reducing the vehicle speed before entering the downhill slope (See Johnny, Para. [0002], discloses “reduce vehicle speed in a sharp bend and/or downhill and maintain the specified speed on the downhill stretch”. Additionally, see Eriksson, at least Para. [0012], [0030], discloses “control unit can be programmed to start decrease vehicle speed before entering said steeper downhill slope”. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Johnny with the teaching of Eriksson automatically achieve a predetermined vehicle speed, i.e., adjusting set point of an automatic speed control in order to decrease fuel consumption and a smarter use of prevailing vehicle conditions, especially the road topography).

Claim 4. The teaching of Johnny as modified by the teaching of Eriksson teaches the method according to claim 3, wherein reducing the vehicle speed comprises:
determining a downhill slope entrance speed sufficiently low to prevent the vehicle speed from increasing above the preset desired vehicle speed in the upcoming downhill slope (See Johnny, Para. [0002], “maintain the specified speed on the downhill stretch”, and/or Para. [0005], “the control unit allows the vehicle to provide increased braking capacity when downshifting appropriately and preventing the vehicle from exceeding the specified speed without having to activate the wheel brakes” ); and
automatically controlling the vehicle speed to the determined downhill slope entrance speed (See Johnny, Para. [0019], “automatically controlled braking of the vehicle”. Additionally, see Ericsson, Para. [0004], [0006], discloses “the vehicle is automatically braked to a speed under said VBCC set speed”, and/or see Para. [0030], “a simulation of braking to achieve a predetermined vehicle speed at a position further ahead on the road with a downhill slope”. The examiner notes that the prior art teaches the general conditions of the claimed invention and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Johnny with the teaching of Eriksson automatically achieve a predetermined vehicle speed at downhill slope entrance in order for the benefit of the invention is decreased fuel consumption and a smarter use of prevailing vehicle conditions, especially the road topography. 

Claim 5. The teaching of Johnny as modified by the teaching of Eriksson teaches the method according to claim 4, wherein reducing the vehicle speed further comprises:
based on at least the simulated required value of the braking power related variable and the determined available value of the braking power related variable, determining a position or a point in time at which the vehicle speed is to be controlled to the determined downhill slope entrance speed (See Eriksson, Para. [0006], “the vehicle will be automatically braked (from position C and downwards) to a speed under said VBCC set speed”, and/or see Para. [0012], “in one embodiment of the invention vehicle speed is starting to decrease before entering said steeper downhill slop”, and Para. [0030], discloses “The position of the braking torque initiation, amount of braking torque and regulation of said braking torque during vehicle travelling can be simulated in order to achieve, for example, a predetermined vehicle speed at a position further ahead on the road”, which constitutes the claimed feature. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Johnny with the teaching of Eriksson to achieve a predetermined vehicle speed at downhill slope entrance i.e., in a position as claimed and to consume less fuel on downhill slope).

Claim 7. The teaching of Johnny as modified by the teaching of Eriksson teaches the method according to claim 3, wherein reducing the vehicle speed comprises at least one of activating the at least one brake actuator, free-wheeling the motor vehicle, and motoring the motor vehicle (See Johnny, Para. [0006], “the automatic braking control via the actuating element”, and/or Para. [0017], discloses “An actuator, designed here as a lever 10 to initiate a braking process”. Additionally, see Eriksson, at least Para. [0006], [0014], [0019]-[0020], “the freewheel function will automatically be inactivated and the vehicle will be automatically braked”. The examiner notes that the prior art teaches all the general conditions/requirements of the claimed invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Johnny with the teaching of Eriksson with a feature of free-wheeling the motor vehicle before the vehicle enters steeper downhill slope in order to further decrease fuel consumption).

Claim 8. The teaching of Johnny as modified by the teaching of Eriksson teaches the method according to claim 1, wherein the preset desired vehicle speed corresponds to a preset braking speed of a downhill speed control of the motor vehicle, wherein the preset braking speed is a speed above which the at least one brake actuator is automatically activated by the downhill speed control (See Johnny, Para. [0003], [0006], [0019], “automatic braking to maintain a constant speed down the downhill gradient”. Additionally, see Eriksson, at least Para. [0030], “simulating braking torque to achieve a predetermined vehicle speed before entering the steeper downhill slope”, same as claimed).

Claim 9. The teaching of Johnny as modified by the teaching of Eriksson teaches the method according to claim 8, wherein, if the determined available value of the braking power related variable is smaller than the simulated required value of the braking power related variable, controlling the vehicle speed and/or the at least one brake actuator comprises:
reducing the preset braking speed of the downhill speed control to an adjusted braking speed value (See Johnny, Para. [0004]-[0005], “provide increased braking capacity when downshifting appropriately, preventing the vehicle from exceeding the specified speed”, and/or see Para. [0017], “The control unit 9 is also designed here in such a way that it causes the vehicle to be braked in order to maintain a constant speed of the vehicle on a downhill gradient”. Additionally, see Eriksson, at least Para. [0030], and/or Claims 4-5, and in some other embodiments, discloses “decrease vehicle speed before entering said steeper downhill slope, and simulate braking torque to achieve a predetermined vehicle speed before entering the steeper downhill slope”. Which constitutes the claimed invention).

Claim 10. The teaching of Johnny as modified by the teaching of Eriksson teaches the method according to claim 9, wherein reducing the preset braking speed comprises:
determining an adjusted braking speed value sufficiently low to prevent the vehicle speed from increasing above the adjusted braking speed value in the upcoming downhill slope (See Johnny, Para. [0017], “The control unit 9 is also designed here in such a way that it causes the vehicle to be braked in order to maintain a constant speed of the vehicle on a downhill gradient”, and/or see Para. [0018], “prevent the specified speed v from being exceeded on a downhill gradient”. Additionally, see Eriksson, Para. [0030], “control unit can be programmed also to start decrease vehicle speed before entering said steeper downhill slope”, which constitutes the claimed invention); and
determining a position or a point in time at which the preset braking speed is to be reduced to the adjusted braking speed value (See Eriksson, Para. [0030], “the vehicle will be automatically braked at position C to a speed under said VBCC set speed.”, and  Para. [0030], “the position of the braking torque initiation and a simulation of the braking torque amount in order to set a predetermined vehicle speed at a position further ahead on the road before entering the steeper downhill slope”. The examiner notes that the prior arts teaches the general conditions of the claimed invention and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Johnny with the teaching of Eriksson to determine position where to activate/deactivate braking torque and/or freewheel to adjust vehicle speed to a predetermined speed or activate brake reduced speed at downhill slope to further reduce fuel consumption and driving comfort as well).

Claim 11. The teaching of Johnny as modified by the teaching of Eriksson teaches the method according to claim 1, wherein controlling the vehicle speed and/or the at least one brake actuator comprises:
determining a position or a point in time at which the at least one brake actuator is to be activated (See Johnny, para. [0006], [0017], “an actuator to initiate the braking process on downhill gradient, and maintain a constant speed of the vehicle on a downhill gradient” and See Eriksson, Para. [0006], “the vehicle will be automatically braked at position C achieve a speed under said VBCC set speed”, and/or see Para. [0012], “in one embodiment of the invention vehicle speed is starting to decrease before entering said steeper downhill slop”, and Para. [0030], discloses “The position of the braking torque initiation, amount of braking torque and regulation of said braking torque during vehicle travelling can be simulated in order to achieve, for example, a predetermined vehicle speed at a position further ahead on the road”. The examiner notes that the prior arts teach the general conditions of the claimed invention and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Johnny with the teaching of Eriksson to engage automatic braking before entering the vehicle at downhill slope in order to control vehicle speed to a predetermined speed for a comport and at the same time for further reduced fuel consumption); and
activating the at least one brake actuator at the determined position or point in time (See Johnny, para. [0006],[0017], “an actuator to initiate the braking process on downhill gradient and maintain a constant speed of the vehicle on a downhill gradient”, and additionally see Eriksson, Para. [0006], “the vehicle will be automatically braked at position C to achieve a speed under said VBCC set speed”, and/or see Para. [0012], “in one embodiment of the invention vehicle speed is starting to decrease before entering said steeper downhill slop”, and Para. [0030], discloses “The position of the braking torque initiation, amount of braking torque and regulation of said braking torque during vehicle travelling can be simulated in order to achieve, for example, a predetermined vehicle speed at a position further ahead on the road”, same as claimed).

Claim 13. Johnny teaches a computer program product comprising computer program code stored on a non-transitory computer-readable medium, said computer program product used for controlling a motor vehicle (See Para. [0017], [0019], [0022], discloses “The control unit for controlling brake and sped of  vehicle at downhill slope can be designed as a suitably programmed computer”, which constitutes a computer program product/computer program code stored in computer-readable medium), said computer program code comprising computer instructions to cause one or more control devices to perform the following operations:
retrieve road gradient data relating to a road gradient along an expected travelling route of the motor vehicle (See Para [0007], [0018], “receives information from a sensor that detects the gradient of the current downhill section, and/or obtains information from said sensor about the incline of the downhill stretch at short time intervals”);
based on at least the retrieved road gradient data, simulate a required value of a braking power related variable, which required value is needed to prevent a vehicle speed of the motor vehicle from increasing above a preset desired vehicle speed in an upcoming downhill slope (See Para. [0006], [0020], discloses “based on the received  information about the total mass of the vehicle, the angle of inclination α of the downhill gradient, the control unit estimates the braking value required to limit the speed of the vehicle”, and/or see Para. [0007], discloses “the control unit obtains information from said sensor about gradient of the current downhill section, and/or the incline of the downhill stretch and/or total mass of the vehicle in order to enable the current braking values to be estimated”, and see Para. [0005], [0008], “the more available braking capacity can be provided to prevent the vehicle from exceeding its speed limit”, same as claimed);
determine an available value of the braking power related variable of at least one auxiliary brake of the motor vehicle (See Para. [0018], “calculate the braking torque M [i.e., braking power as claimed] that is required to prevent the specified speed v from being exceeded on a downhill gradient”); and
based on the determined available value of the braking power related variable, control the vehicle speed and/or at least one brake actuator of the motor vehicle such that the vehicle speed does not increase above the preset desired vehicle speed in the upcoming downhill slop (See Para. [0018], “calculate the braking torque M that is required to prevent the specified speed v from being exceeded on a downhill gradient”, and/or Para. [0020]-[0022], discloses “control unit 9 calculates in step 18 the braking torque M that must be applied so that the driver specified speed v is not exceeded on the downhill stretch”).
Nevertheless, Johnny does not explicitly spell out wherein controlling the vehicle speed in the upcoming downhill slope based on the simulated required value of the braking power related variable.
However, Eriksson teaches, controlling the vehicle speed in the upcoming downhill slope based on the simulated required value of the braking power related variable (See Para. [0030]-[0031], discloses “vehicle is simulated for braking torque amount before entering downhill slope in order to achieve predetermined vehicle speed at a position further ahead on the road”, same as claimed).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Johnny with the teaching of Eriksson for a simulation for right braking torque to achieve predetermined vehicle speed at a position further ahead before entering steeper downhill slope.

Claim 15. Johnny teaches an apparatus configured for controlling a motor vehicle (See Para. [0017], [0019], [0022], discloses “The control unit for controlling brake and sped of  vehicle at downhill slope),, the apparatus being configured to:
retrieve road gradient data relating to a road gradient along an expected travelling route of the motor vehicle (See Para [0007], [0018], “receives information from a sensor that detects the gradient of the current downhill section, and/or obtains information from said sensor about the incline of the downhill stretch at short time intervals”);
based on at least the retrieved road gradient data, simulate a required value of a braking power related variable, which required value is needed to prevent a vehicle speed of the motor vehicle from increasing above a preset desired vehicle speed in an upcoming downhill slope (See Para. [0006], [0020], discloses “based on the received  information about the total mass of the vehicle, the angle of inclination α of the downhill gradient, the control unit estimates the braking value required to limit the speed of the vehicle”, and/or see Para. [0007], discloses “the control unit obtains information from said sensor about gradient of the current downhill section, and/or the incline of the downhill stretch and/or total mass of the vehicle in order to enable the current braking values to be estimated”, and see Para. [0005], [0008], “the more available braking capacity can be provided to prevent the vehicle from exceeding its speed limit”, same as claimed);
determine an available value of the braking power related variable of at least one auxiliary brake of the motor vehicle (See Para. [0018], “calculate the braking torque M [i.e., braking power as claimed] that is required to prevent the specified speed v from being exceeded on a downhill gradient”); and
based on the determined available value of the braking power related variable, control the vehicle speed and/or at least one brake actuator of the motor vehicle such that the vehicle speed does not increase above the preset desired vehicle speed in the upcoming downhill slope (See Para. [0018], “calculate the braking torque M that is required to prevent the specified speed v from being exceeded on a downhill gradient”, and/or Para. [0020]-[0022], discloses “control unit 9 calculates in step 18 the braking torque M that must be applied so that the driver specified speed v is not exceeded on the downhill stretch”).
Nevertheless, Johnny does not explicitly spell out wherein controlling the vehicle speed in the upcoming downhill slope based on the simulated required value of the braking power related variable.
However, Eriksson teaches, controlling the vehicle speed in the upcoming downhill slope based on the simulated required value of the braking power related variable (See Para. [0030]-[0031], discloses “vehicle is simulated for braking torque amount before entering downhill slope in order to achieve predetermined vehicle speed at a position further ahead on the road”, same as claimed).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Johnny with the teaching of Eriksson for a simulation for right braking torque to achieve predetermined vehicle speed at a position further ahead before entering steeper downhill slope.

Claim 16. Johnny teaches a motor vehicle (See Para. [0001], discloses “The invention relates to an arrangement and a method for braking a motor vehicle”) comprising an apparatus configured for controlling a motor vehicle, the apparatus being configured to:
retrieve road gradient data relating to a road gradient along an expected travelling route of the motor vehicle (See Para [0007], [0018], “receives information from a sensor that detects the gradient of the current downhill section, and/or obtains information from said sensor about the incline of the downhill stretch at short time intervals”);
based on at least the retrieved road gradient data, simulate a required value of a braking power related variable, which required value is needed to prevent a vehicle speed of the motor vehicle from increasing above a preset desired vehicle speed in an upcoming downhill slope (See Para. [0006], [0020], discloses “based on the received  information about the total mass of the vehicle, the angle of inclination α of the downhill gradient, the control unit estimates the braking value required to limit the speed of the vehicle”, and/or see Para. [0007], discloses “the control unit obtains information from said sensor about gradient of the current downhill section, and/or the incline of the downhill stretch and/or total mass of the vehicle in order to enable the current braking values to be estimated”, and see Para. [0005], [0008], “the more available braking capacity can be provided to prevent the vehicle from exceeding its speed limit”, same as claimed);
determine an available value of the braking power related variable of at least one auxiliary brake of the motor vehicle (See Para. [0018], “calculate the braking torque M [i.e., braking power as claimed] that is required to prevent the specified speed v from being exceeded on a downhill gradient”); and
based on the determined available value of the braking power related variable, control the vehicle speed and/or at least one brake actuator of the motor vehicle such that the vehicle speed does not increase above the preset desired vehicle speed in the upcoming downhill slope (See Para. [0018], “calculate the braking torque M that is required to prevent the specified speed v from being exceeded on a downhill gradient”, and/or Para. [0020]-[0022], discloses “control unit 9 calculates in step 18 the braking torque M that must be applied so that the driver specified speed v is not exceeded on the downhill stretch”).
Nevertheless, Johnny does not explicitly spell out wherein controlling the vehicle speed in the upcoming downhill slope based on the simulated required value of the braking power related variable.
However, Eriksson teaches, controlling the vehicle speed in the upcoming downhill slope based on the simulated required value of the braking power related variable (See Para. [0030]-[0031], discloses “vehicle is simulated for braking torque amount before entering downhill slope in order to achieve predetermined vehicle speed at a position further ahead on the road”, same as claimed).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Johnny with the teaching of Eriksson for a simulation for right braking torque to achieve predetermined vehicle speed at a position further ahead before entering steeper downhill slope.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Johnny et al. (DE10357444A1, attached English translate is used for claim mapping) (hereinafter Johnny) in view of Eriksson et al. (US 2012/0065852) (hereinafter Eriksson) and further in view of Johansson et al. (US 2015/0191170) (hereinafter Johansson).

Claim 6. The teaching of Johnny as modified by the teaching of Eriksson teaches the method according to claim 4, wherein automatically controlling the vehicle speed to the determined downhill slope entrance speed comprises setting the determined downhill slope entrance speed (See Johnny, Para. [0002], discloses “automatic braking for a constant speed when driving on a downhill gradient. The controller calculates the amount of braking required to maintain the predetermined speed down the downhill stretch”. Additionally, see Eriksson, Para. [0004], discloses from a prior art that “the vehicle is automatically braked to a speed under said VBCC set speed”, and Para. [0030], discloses “control unit can be programmed also to start decrease vehicle speed before entering said steeper downhill slope, and simulate the braking torque to achieve a predetermined vehicle speed ahead of the downhill slope”).
Nevertheless, the teaching of Johnny as modified by the teaching of Eriksson does not spell out wherein the downhill slope entrance speed is set as a reference speed of a cruise control controlling the vehicle speed.
However, Johansson teaches, the downhill slope entrance speed is set as a reference speed of a cruise control controlling the vehicle speed (See Para. [0010], [0014], [0026], [0094], [0108], [0111], discloses the general conditions of the claimed invention, such as “set speed for the downhill speed control system is the same as the set speed for the cruise control system”. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Johnny in view of the teaching of Eriksson and with the teaching of Johansson of an equipment deployed in a vehicle for downhill speed control  to restrict the vehicle speed to a cruise control speed so that the driver does not risk a speeding infringement). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Johnny et al. (DE10357444A1, attached English translate is used for claim mapping) (hereinafter Johnny) in view of Eriksson et al. (US 2012/0065852) (hereinafter Eriksson) and further in view of Robichaux et al. (US 2991/0037793) (hereinafter Robichaux).

Claim 12. The teaching of Johnny as modified by the teaching of Eriksson teaches the method according to claim 1, wherein the available value of the braking power related variable is determined based on vehicle data comprising at least an engine speed (See Johnny, Para. [0010], [0015], discloses “The available braking effect of an exhaust brake is closely related to engine speed”, and/or see Para. [0020]-[0022], “the control unit 9 calculates in step 18 the braking torque M that must be applied so that the driver specified speed v is not exceeded on the downhill stretch”).
Johnny teaches the claimed invention (see Para. [0009]-[0010], [0015]-[0016] and [0020], such as, “calculates the braking torque M that must be applied so that the driver specified speed v is not exceeded on the downhill stretch; braking capacity is limited by the capacity of the cooling system, and increased in connection with transmission downshifts due to the increased cooling capacity of the coolant system”), but he does not explicitly spell out determined available value of the braking power related variable based on at least one temperature within a cooling system of the motor vehicle.
However, Robichaux teaches determined available value of the braking power related variable based on at least one temperature within a cooling system of the motor vehicle (See Para. [0038], Fig. 3, discloses Engine brake torque estimator 216 estimates “the actual engine brake torque based on engine coolant temperature”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Johnny in view of the teaching of Eriksson and with the teaching of Robichaux to deploy the claimed feature in order to compensate friction loss and to improve powertrain performance as well.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Carlsson et al. (US 20180244269 A1), discloses “A METHOD AND A SYSTEM FOR CONTROLLING VEHICLE SPEED”;
Inoue et al. (US 20120271499 A1), discloses “VEHICLE TRAVEL CONTROLLING APPARATUS”;
Carlsson et al. (US 20180244247 A1), discloses “A METHOD AND A SYSTEM FOR CONTROLLING VEHICLE SPEED”;
Frashure et al. (US 20120089313 A1), discloses “SYSTEM AND METHOD FOR REDUCING BRAKE FADE”;
Kim (US 20140067211 A1), discloses “SYSTEM AND METHOD FOR AUTOMATICALLY CONTROLLING VEHICLE SPEED”;
Johansson et al. (US 2015/0191170 A1), discloses “METHOD AND DEVICE FOR CONTROLLING THE REFERENCE SPEED OF A DOWN-HILL SPEED CONTROLLER”;
Fraser et al. (US 2017/0297573), discloses “Brake Fade And Brake Capacity Based Powertrain Operation”;
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237. The examiner can normally be reached MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B M M HANNAN/Primary Examiner, Art Unit 3664